Was read And the Respondents plea for a Continuance. And the Court was adjourned untill Three o Clock P. M and opened accordingly His Honr the Judge gave a Decree for a Continuance, and the Court was adjourned untill the Tenth Day of August And on Saturday the Tenth of August A. D. 1751 at Ten o Clock A. M: The Court was opened. Libel and Plea being read. The Respondent prey’d for a Continuance for that his prayers and Evidence were not yet come to hand. Accordingly the Court was adjourned untill The Twentieth Ins* at Ten o Clock A. M. And opened accordingly. The Respondent comes into Court and pray’d for a further continuance, which was objected to by the Appellant, and over ruled by the Judge. The Respondents Plea to Issue Viz* William Skinner was duly Sworn, made Oath that he was Shipt upon the Day, And at the Monthly Wages as sett forth in the Libel, and Discharged. The Appellant acknowledges in Court That he received the sum of Sixteen pounds Ten Shillings O. T: before sailing. One Genea and a half in England And Thirty seven Shillings New York Curre at Long Island He further acknowledges to have took four or five yards of Corse Irish Linnen at Long Island, knowing it to be Mr Banisters property and upon Mr Banisters demanding of it delivered it up to him. The Respondent, Introduced in Court an Evidence of Job Easton’s, and Cap* Taylor, the Latter of which was objected to by the Appellant, and allowed by the Judge. The Appellant being Interrogated upon Oath Declared that before he left the Vessel the whole of her Cargoe and appurtenances were taken out and secured that could be sav’d and that after Mr Banister came to Long Island he assisted in saving the Cargoe of sa Vessel particularly some Coal. And after sundry Debates the Court was adjourned untill further notice.
[Admiralty Papers, VIII, 29]
*538Having heard the Libel with the Respondents Plea thereto, as also the Allegations, and proofs of both Parties, it Appears to me prov’d that the Appellant was Shipt at the time and at the monthly wages Set forth in the Libel, and that he continued in the Service of sd Vessel untill the latter End of January following, after which time, it appears by the Evidence of Job Easton that he did not give his attendance or assist in Saving any part of the Vessell or Cargo, it Appears also as well by the Evidence of the sd Job Easton as by the Confession of the app4 that he in Conjunction with Some others of the Vessells company unlawfully took from on board sd Vessell and Converted to their own use one peice of Irish linen being part of the cargo which by the marine Laws is Barratry — Wherefore after due consideration had upon the premisses, I find that after deduction made of Sixteen Pounds Ten Shillings receiv’d before Sailing, and of one Guinea and half Receiv’d in England, and Thirty Seven Shillings New York Currency receiv’d at Long Island, and one months pay woh I hereby Decree that he forfeit for his Barratry afore sd there remains due to the App4 for his sd Service the Sum of Fifty Six Pounds Three Shillings in Bills of Publick Credit of this Colony, of the old Tenor. It is therefore Considered and Decreed that he the sd William Skinner have and Recover of the sd John Bannister the afore sd Sum of Fifty Six Pounds Three Shillings with cost of Court he the appell4 first giving Bond with conditions that if it shall hereafter appear that the sd William Skinner hath receiv’d any part of his sa Wages Either in England or on Shipboard besides the deductions above sd that then he will repay the Same to the sd John Bannister.
S: Wickham Dept Judge
[Admiralty Papers, VIII, 29]